               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION
 DEDRICK HARRIS                                                                       PLAINTIFF
 ADC #123627

 v.                                 4:19-CV-00269-LPR-PSH

 ALEXANDER SANTUCCI, Officer,                                                     DEFENDANTS
 North Little Rock Police Department, et al.

                                              ORDER

       The Court received and reviewed the Proposed Findings and Partial Recommendation

(“Recommendation”) filed by Magistrate Judge Patricia S. Harris. The parties have not filed

objections. After carefully reviewing the Recommendation and the entire record, the Court

approves and adopts the Recommendation with the following modification.

       The Recommendation cites Plaintiff’s original complaint when referring to the unidentified

individual. Specifically, the Recommendation states that “Plaintiff Dedrick Harris filed a pro se

complaint on April 17, 2019, naming an unidentified individual (“Doe”) as a defendant. (Doc.

No. 2).” (Doc. 20 at 1) (emphasis added). The Court, however, has already dismissed the

unidentified individual (a public defender) named in Plaintiff’s original complaint. (Doc. 9 at 4).

       The proper Doe Defendant, for the purpose of this Order, is the unidentified police officer

referenced in Plaintiff’s Amended Complaint. (Doc. 7 at 4). Although Plaintiff did not name this

individual as a party, his statement of the claim asserts that “[d]uring the intake process, Joe Pitts

and another officer maced me and injured my right hand with excessive force . . . .” (Id.) (emphasis

added). The Court designated this unidentified officer as “Doe.” (Doc. 9 at 5). The Court then

held that Plaintiff “stated an excessive force claim against Pitts and Doe, and those claims will be

served.” (Id.). Shortly thereafter, the Court issued another Order directing Plaintiff to provide the
Court with the Doe Defendant’s name so that he or she could be served. (Doc. 18). Plaintiff’s

failure to act in accordance with the Court’s Order inspired the pending Recommendation.

       Therefore, the Court modifies the Recommendation insofar as it refers to the unidentified

Defendant in the original complaint. For the purpose of this Order, Doe is the unidentified officer

that Plaintiff referenced in his Amended Complaint. (Doc. 7 at 4). With this modification, the

Court approves and adopts the Recommendation.

       IT IS THEREFORE ORDERED THAT:

       The action against Doe Defendant is DISMISSED without prejudice. Pursuant to 28

U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal taken from this Order

would not be taken in good faith.

       IT IS SO ORDERED this 17th Day of December, 2019.




                                                     Lee P. Rudofsky
                                                     UNITED STATES DISTRICT JUDGE




                                                2
